DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims of 5/9/22 has been entered. Claims 1-20 are pending. Claims 11-20 are withdrawn.
Election/Restrictions
Applicant completed their election with traverse of Invention I and Species A, Claims 1-10, in their second reply filed on 5/9/22 is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to because the text of Fig. 6 is not clear for printing purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  1) In Claim 1, the preamble should read “a structure of a modular sensing unit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claim 9, the “modular sensor” does not find clear antecedent basis. Note that claim 1, refers to a “modular sensor unit” and a “sensor module”, but not a “modular sensor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0273599 by Reese.

Interpretation notes:
-The terms “sensing unit” do not currently invoke 112f, because they are structurally defined by the elements of the body of the claim, ie. the structure of the preamble is the “sensing unit” and is defined by the body of the claim.
-The “sensor module” does not currently invoke 112f, because the “sensor” provides sufficient structure to the generic placeholder “module”, and in addition, in the instant claim, it appears that the term “module” refers to the “modular” nature of the sensing unit (preamble). 
-The “component module” does not currently invoke 112f, because again the term “module” refers to the “modular” of the preamble, and the functionality of the “component” being in communication with the sensor via the power cable ribbon, gives it sufficient structure (ie. it would require an electrical component to be “in communication with the sensor via power cable ribbon”). Also, as noted in the relevant section above, there is a presumption that said terms don’t invoke 112f, and it is believed that as the claims stand and read consistently with the specification, the presumption stands.  
 
	Regarding Claim 1, Reese discloses a structure for a modular sensing unit, the structure comprising: 
	a sensor module (e.g. Fig. 23: pressure sensor module), 
	a power cable ribbon (e.g. Fig. 23, par. 151: the “conductive thread” which is represented throughout the drawings as the line that has the blowout of the ribbon), and 
	a component module (e.g. Fig. 23: electronics interface), wherein the component module is in communication with and detachable from the sensor module via the power cable ribbon (e.g. par. 149, 151: all of the components shown are disclosed as detachable, and this includes the sensor regions, the feedaback/sensor regions, and the electronics module which communicate with one another via conductive threads on the elastomer base). Note that the same applies throughout the disclosure, where each of the sensor, feedback/sensor, and electronic regions, are removable from a base elastomer that includes power wire traces, see e.g. Fig. 22, 28-29, par. 146-147,149,151,162,164,170,174).
	Regarding Claim 2, Reese discloses the structure of claim 1, wherein the sensor module includes a strain gauge (e.g. Fig. 28-29, par. 170-171: the sensors can be strain sensor, the compliant sensors shown interconnected with the electronic module are strain sensors).  
	Regarding Claims 3-4, Reese discloses the structure of claim 1, wherein the component module comprises a bridge, an amplifier, an analog to digital converter, a microprocessor, memory, battery and a wireless adapter (e.g. Fig. 25, par. 157: magnetic power bridge that connects the electronics to the elastic base; Fig. 17, 22, 28, par. 128,154,168, 170: wireless, battery, ultracapacitor, power harvesting which also requires bridges, CPU, AD converter which use op amps, step 1715 discloses storage of data and processors require at least cache memory to operate).
	Regarding Claim 5, Reese discloses the structure of claim 1, wherein the sensor module is adhesive and is peelable (e.g. par. 137, 140: tape sensors that are adhesive during use and removable from the body).
	Regarding Claim 6, Reese discloses the structure of claim 1, wherein the power cable ribbon includes a plug for communication with the sensor module and the component module (par. 166: describes a “plug”; the magnetic connection of Fig. 25, par. 157 can be called a “plug” which functionally represents connecting something to power or data).    
	Regarding Claim 10, Reese discloses the structure of claim 1, wherein the sensor module includes a gyroscope (e.g. par. 162: gyroscope).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reese, as applied to Claim 1, in view US 20130274587 by Coza.

	Regarding Claims 7-9, Reese discloses the structure of claim 1, yet does not explicitly disclose further comprising a station unit for receiving at least one of the sensor module, the power cable ribbon, and the component module, wherein the station unit charges the component module or transfers data from the modular sensor to an external source. However, Coza teaches an analogous sensor device wherein the sensor device includes a docking unit for either recharging or transmitting data (e.g. par. 70, 100, 104). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a docking station for a sensing unit according to the teaching of Reese, in order to predictably recharge the device and transfer data, as taught by Coza, while also allowing for the use of electronics in the component module that have lower processing and power requirements.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792